IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KRISTON MANTEL JOINER,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1399

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 8, 2017.

An appeal from the Circuit Court for Escambia County.
Darlene Dickey, Judge.

Andy Thomas, Public Defender, Pamela D. Presnell, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.